Title: Bartholomew Dandridge, Jr., to Childs & Swaine, 6 December 1793
From: Dandridge, Bartholomew Jr.
To: Childs & Swaine


          
            Gentlemen,
            Philadelphia 6 December 1793
          
          I am directed by the President of the United States to inform you that the business to
            which he is necessarily obliged to attend does not permit him to read the public prints
            which are now brought to him. He therefore desires you will not
            consider him as a subscriber for the Supplement to the daily Advertiser—& that you will discontinue to transmit it to him. I am
            Gentlemen your most Obt Sert
          
            B. Dandridge
          
        